Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The accused were tried in a common trial for separate larcenies committed in the same places at the same time. No objection to a common trial was made at any time. At trial, defense counsel represented that “we felt that in the best interests of both accused . . . [the cases] should be tried” in common. Nothing in the record of trial indicates that either accused was prejudiced in any material respect by the trial in common. Under the circumstances, if there was impropriety in directing a common trial, it was waived by the accused. United States v Williams, 10 USCMA 33, 27 CMR 107.
The decision of the board of review is affirmed.
Judge LATIMER concurs.